DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, 6, 8, 9, and 12 are objected to because of the following informalities:  in line 12 of Claim 1, the word –of—should be inserted before the term “the friction shoe”, in lines 2-3 of Claim 3, the phrase “the portion has the conical shape” should read –a portion of the junction ring has a conical shape—to avoid a 112 second paragraph rejection for the term “the portion” not previously introduced in the claims, in line 2 of Claim 6, the dependency should change from “claim 1” to –claim 5—to avoid a 112 second paragraph rejection for the first and second members, in line 2 of Claim 8, the dependency should change from “claim 1” to –claim 5--, again to avoid a 112 second paragraph rejection for the first and second members, in line 4 of Claim 8, the term “the butting zone” should read –the butting area—to be consistent with the previous claim terminology for this element of the claims, in line 2 of Claim 9, the term “the butting zone” should read –the butting area—for the same reasons listed with respect to Claim 8, and in line 1 of Claim 12, the claim dependency should change from “claim 2” to –claim 11—to provide proper antecedent basis for the portion claimed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18-20 all recite the limitations "the first (1) and second (2) members" in lines 2 of the claims.  There is insufficient antecedent basis for these limitations in the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-6, 9, 10, and 13-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 9, and 10-15  of copending Application No. 16/634, 182 (reference application). Although the claims at of the following reasons:
Regarding Claim 1 of the instant application, Claims 1 and 9 of the ‘182 application disclose most all the features of the instant invention including:  a friction set for a disk brake system with one or two directions of movement, wherein said friction set comprises: a shoe holder comprising a receiving slideway; a friction shoe comprising a brake pad and a profiled shape configured for being slid into the receiving slideway, where the friction shoe comprises a pneumatic conduit connecting a first space delimited by a first surface of the friction shoe to a second space delimited by a second opposite surface of the friction shoe, at least one through hole arranged in the shoe holder and laid out so as to be facing the pneumatic conduit; and a pneumatic junction ring laid out in the pneumatic conduit forming a pneumatic guide between the through hole of the shoe holder and the pneumatic conduit of the friction shoe.
However, the instant application does not disclose the claimed pneumatic connector mounted on the shoe holder, pneumatically connected with the through hole, extending away from the friction shoe and rotationally mobile relative to the shoe holder, around an axis perpendicular to a main plane of the shoe holder, as recited in Claim 1 of the ‘182 application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the friction set of the instant application with the pneumatic connector assembly as claimed in the ‘182 application so as to create a more flexible connection for the air hose within the brake system.  By 
Regarding Claim 4 of the instant application, see Claim 4 of the ‘182 application.
Regarding Claim 5 of the instant application, see Claim 5 of the ‘182 application.
Regarding Claim 6 of the instant application, see Claim 6 of the ‘182 application.
Regarding Claim 9 of the instant application, see Claim 7 of the ‘182 application.
Regarding Claim 10 of the instant application, see Claim 10 of the ‘182 application.
Regarding Claim 13 of the instant application, see Claim 11 of the ‘182 application.
Regarding Claim 14 of the instant application, see Claim 12 of the ‘182 application.
Regarding Claim 15 of the instant application, see Claim 13 of the ‘182 application.
Regarding Claim 16 of the instant application, see Claim 14 of the ‘182 application.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 2, 3, 7, 8, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, 4-6, 9, 10, and 13-20 are either objected to or rejected as outlined above, but would be allowable if rewritten to overcome these objections/rejections.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent Claim 1 (and all its respective dependent claims), while British application no. GB 2540361 to Mennie discloses a friction set for a disk brake system with one or two directions of movement, wherein the friction set comprises:  a shoe holder, a friction shoe with a brake pad, wherein the friction shoe comprises a pneumatic conduit connecting a first space delimited by a first surface of the friction shoe to a second space delimited by a second opposite surface of the friction shoe, and at least one through hole arranged in the shoe holder and laid out so as to be facing the pneumatic conduit, Mennie does not disclose that the shoe holder comprises a receiving slideway, wherein the friction shoe has a profiled shape configured for being slid into the receiving slideway, nor a pneumatic junction ring laid out in the pneumatic 
It is for these reasons that applicant’s invention defines over the prior art of record.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PG Publication No. 2015/0122601 to Rocca-Serra, U.S. Patent No. 10,935,092 to Rocca-Serra, WO document no. 2018/065541 to Rocca-Serra, and Japanese Patent No.  JP 2007192268 to Tagami all disclose friction sets for disk brake systems similar to applicant’s.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122.  The examiner can normally be reached on Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        06/24/21